Citation Nr: 0206981	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-03 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
residuals of remote elemental mercury poisoning.  

2.  Entitlement to service connection for neurological 
residuals of remote elemental mercury poisoning.  

3.  Entitlement to service connection for cardiovascular 
residuals of remote elemental mercury poisoning.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission







WITNESSES AT HEARING ON APPEAL

Appellant, and his son-in-law


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran and his son-in-law provided oral testimony at the 
RO in February 1997, a transcript of which has been 
associated with the claims file.

The Board remanded this case for additional development in 
November 1998.  

The Board has recharacterized the issues as set forth above, 
as the disabilities being claimed are distinct from each 
other, even though they have been claimed as all resulting 
from remote elemental mercury poisoning.  Therefore, for the 
sake of clarity, the Board has listed the issues separately 
in accordance with the disabilities/residuals claimed: 
gastrointestinal, cardiovascular, and neurological.  


The Board finds that no prejudice will result to the veteran 
from its recharacterization of the issues as above, because 
the same issues are addressed; they have been merely 
reorganized for the sake of clarity.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


FINDINGS OF FACT

1.  In January 1999, prior to the promulgation of a decision 
in the appeal, the RO received notification from the veteran 
that a withdrawal of the claim of service connection for 
gastrointestinal residuals of remote elemental mercury 
poisoning is requested.

2.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

3.  The probative, competent medical evidence establishes 
that the veteran's neurological and cardiovascular 
disabilities are not related to remote mercury poisoning 
alleged to have occurred during military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the claim of service connection for 
gastrointestinal residuals of remote elemental mercury 
poisoning by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).

2.  Neurological and cardiovascular residuals of remote 
elemental mercury poisoning were not incurred or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001), 5107 (West Supp. 2001); 38 C.F.R. § 3.303, 3.304 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Gastrointestinal 
Residuals of Remote Elemental Mercury 
Poisoning

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In the case at hand, the RO contacted the veteran via the 
telephone and requested to cancel the claim for service 
connection of gastrointestinal residuals.  This contact was 
reduced to writing in a January 1999 internal memorandum 
concerning the scheduling of a VA digestive examination.  As 
the veteran's oral statements were reduced to writing, the 
Board finds that the writing requirement for withdrawal has 
been satisfied.  See Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993).  

Thus, the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  


Service Connection for Cardiovascular and 
Neurological Residuals of Remote 
Elemental Mercury Poisoning

Factual Background

The veteran's service record establishes that he served in 
the military as a dentist.  

On enlistment into the military, examination revealed a 
mastoidectomy scar with no other defects listed.  Another 
examination in May 1943 revealed only a slight varicocele.  

Examinations in January 1944 October 1944 revealed no 
physical defects.  Examination in October 1945 revealed no 
defects except for a history of a mastoidectomy.  The nervous 
system, respiratory system, and cardiovascular system were 
all described as normal, including no evidence of 
incoordination.  The same results were found on examination 
in November 1945.  

On separation examination in February 1946 the veteran was 
found to have no disqualifying defects.  Examinations of the 
nervous system, respiratory system, and cardiovascular system 
were all described as normal.  

Records from St. Luke's Hospital document that the veteran 
was seen there in February 1966 for heartburn and nocturnal 
regurgitation for the past three to three and a half years.  
He also reported headaches associated with regurgitation.  
The veteran reported a past medical history of measles, 
chicken pox, mastoidectomy, tonsillectomy, an excision of an 
ingrown toenail, and mild, intermittent tinnitus of the left 
ear for the past two years.  He denied having any cardio-
respiratory complaints.  

On examination the heart sounded normal with no cardiac 
enlargement on percussion.  The lungs were clear to 
auscultation, and the extremities were normal.  The 
impression was a hiatal hernia.  

In February 1967 the veteran underwent surgery for his 
esophageal hiatus hernia.  Prior to the surgery a routine 
electrocardiogram (EKG) revealed a normal sinus rhythm and 
was within normal limits.  He had an esophagoscopy which was 
followed by tachycardia.  A second EKG was taken following 
this incident which revealed sinus tachycardia, but was 
otherwise within normal limits.  The surgery was performed 
the following day.  

The veteran was seen in March 1973 for a lemon size hernia 
with associated reflux and esophagitis.  On review of the 
veteran's systems, a notation to a questionable first-degree 
heart block was noted.  Examination indicated the presence of 
a murmur.  The neuromuscular system was described as 
physiologic.  There were no complaints in this regard.  The 
veteran was found to have a large right hernia that was not 
reducible.  

An esophagoscopy was performed which revealed distal 
esophagitis and a narrowing of the distal esophagus.  An EKG 
taken around this time was within normal limits.  A chest 
examination revealed no evidence of a lung mass with a normal 
heart and pulmonary vasculature.  There was diminished 
primary esophageal peristalsis with no tertiary contractions 
identified.  The right inguinal hernia was subsequently 
repaired.  

Follow-up in April 1973 shows that the veteran was treated 
for an infection of the wound from his surgery.  The 
diagnosis was an incisional abscess.  

Records from Dr. DL (received by the RO in March 1997) show 
that the veteran began seeing this physician in July 1975.  A 
history of short episodes of faint or giddy feelings 
following exertion since 1974 were reported.  Prior to that 
he reported having a tendency to tachycardia.  It was 
determined that the veteran had suffered an A-V 
(atrioventricular) block.  In November 1977 a permanent 
pacemaker was implanted.  

In March 1978 a scan of the heart revealed findings 
consistent with coronary artery disease.  

In January 1980 the veteran reportedly experienced a 
pacemaker malfunction and was admitted to the Michael Reese 
Hospital and Medical Center.  The admission report noted a 
history of syncope with dizziness and lightheadedness dating 
back to his teens.  These symptoms were relieved with the 
pacemaker implant.  

It was noted that he never had a history of congestive heart 
failure or ischemic heart disease except for conduction 
disturbances.  The error was corrected on admission, and the 
pacemaker was replaced.  

In February 1982 it was noted that the January 1980 
implantation was performed as a result of fibrosis around the 
catheter electrode.  It was noted that there had been no 
subsequent pacemaker failure since January 1980, but that 
there had been evidence of progression of the veteran's A-V 
block.  There was no history of angina pectoris and never any 
signs of congestive heart failure.  The impression was high 
grade A-V block with "His bundle, "type II", progressive 
Etiology undetermined, probably "primary fibrosis of the 
Lenegre-Lev type."  

A follow-up examination in February 1982 shows the examiner 
continued to opine that the veteran's A-V block was probably 
"primary" fibrosis.  It was further noted that there was no 
evidence of coronary artery disease and no evidence of 
congestive failure.  

Subsequent records document regular evaluation and treatment 
testing of the veteran's cardiovascular and pacemaker 
functioning.  In January 1985 a Thallium exercise test was 
performed.  The impression was a normal exercise myocardial 
perfusion scan with no scan evidence of coronary stenosis or 
myocardial infarction.  

An ECG taken in July 1990 revealed, in pertinent part, upper 
normal to mildly dilated right heart chambers, moderate left 
atrial dilation, mild left ventricular dilation, small to 
moderate pericardial effusion, mild sclerocalcific thickening 
of the aortic valve and root, moderately thickened and 
calcified mitral valve with mild prolapse, and mitral annulus 
calcification.  

These records document the development of atrial fibrillation 
in 1992.  A replacement pacemaker was recommended.  X-rays 
from July 1993 revealed, in pertinent part, cardiomegaly.  

In October 1993 an ECG revealed, in pertinent part, moderate 
to severe left atrial dilation, small to moderate pericardial 
effusion, probable pleural effusion, aortic sclerosis, mitral 
thickening with mild prolapse, and mild insufficiency of all 
four cardiac valves.  An x-ray performed in October 1993 
additionally revealed cardiac enlargement probably secondary 
to pericardial effusion.  

In February 1996 the veteran submitted a claim for service 
connection of mercury poisoning.  

Multiple VA examinations were conducted in March and April of 
1996.  On VA alimentary examination in March 1996 the veteran 
reported making thousands of amalgam fillings (a combination 
of silver and mercury) as a dentist while he was in the 
military.  

The veteran claimed, in pertinent part, a history of 
developing a moebius Type II heart block in 1978, and that 
this progressed to a complete heart block, treated with a 
pacemaker.  He reported incoordination, and hand tremor 
associated with a head tremor, and that he had been unable to 
work as a dentist for the last three to four years as a 
result.  He also reported having peripheral neuropathy, 
numbness of the left leg, labyrinthitis, vertigo, and an 
autonomic nervous system disorder.  

On examination, the veteran moved normally about the 
examination room but had difficulty putting his pants on.  
There was no muscle atrophy, and reflexes were equal and 
active except for absent ankle jerks.  There was hypesthesia 
to light touch and pinprick on the lateral aspect of the left 
leg.  On neurological evaluation he showed decompensation of 
movement for walking in tandem in heel to shin.  Finger to 
nose revealed an intention tremor and a head tremor at the 
same time.  

The impression was a history of mercury exposure during his 
work as a dentist, peripheral neuropathy (possibly secondary 
to mercury exposure), a history of vertigo and labyrinthitis, 
a heart block, a history of colitis, and acute mercury 
poisoning from the inhalation of metallic mercury vapor.  


On VA heart disease examination in March 1996 the veteran 
reported that an echocardiogram (ECG) performed about a year 
and a half ago had revealed an approximately 30 percent 
enlargement of the atria, atrial fibrillation, and minimal 
atrial incompetence.  He also reported a tremor which 
reportedly began as a slight hand tremor six or seven years 
prior.  He attributed this tremor to mercury poisoning.  

On examination the heart did not appear to be enlarged.  
There was a very minimal, early short systolic murmur.  There 
were good peripheral pulses in the extremities and there was 
no clubbing, cyanosis, or edema.  

It was concluded that the veteran was in reasonably good 
health and that his pacemaker appeared to be functioning 
quite well.  The impression was arteriosclerotic heart 
disease with complete heart block controlled by a permanent 
pace maker.  An ECG was subsequently performed and revealed 
atrial fibrillation with the functioning pacemaker.  Chest x-
rays performed at the time of this VA examination revealed, 
in pertinent part, cardiac enlargement and a pacemaker.  

On VA hematologic examination in April 1996 the veteran 
reported a history of mercury poisoning, ataxia, tension 
tremor, head tremor, incoordination, and hyperesthesia to 
light touch and pinprick of the left leg.  The veteran 
reported that blood tests performed in the past had shown no 
evidence of mercury.  

Examination revealed no obvious abnormalities of speech or 
language function, and there was normal visual and spatial 
orientation.  Facial sensation was intact to light touch and 
pinprick.  There was a slight postural tremor and more marked 
intention tremor of the upper extremities, and there was a 
slight side to side tremor of the head at rest.  Postural 
reflexes appeared intact.  Cerebellar testing revealed a 
somewhat wobbly heel to shin, and the veteran was unable to 
perform a tandem gait.  

The examiner reported having no formal training on the 
concept of remote, elemental mercury poisoning.  The examiner 
acknowledged that many of the articles he found were not 
written in English, were not translated in their entirety, 
were not summarized, and were rather truncated.  The examiner 
admitted not being able to "educate myself enough on this 
issue in order to form an opinion as to whether it is a valid 
disease entity or not."  

The VA examiner went on to conclude from review of various 
literature that some types of mercury poisoning have an 
associated peripheral sensory neuropathy, that other forms 
are associated with a tremor, and that some are associated 
with cerebellar dysfunction.  It was concluded that if it 
were accepted that the veteran experienced remote elemental 
poisoning, it would be logical to accept his tremor and 
sensory neuropathic symptoms as part and parcel of this 
condition.  It was further concluded that the difficulty with 
tandem gait and episodes of vertigo might also be related to 
the mercury poisoning.  

In July 1996 the veteran contended that he had tremors which 
resulted from remote mercury poisoning.  He explained that 
"remote" referred to delayed symptoms resulting from 
causation inflicted years previously, which may not surface 
until a considerable passage of time.  

The veteran contended that literature disclosed that remote 
elemental mercury poisoning is an insidious neurological and 
systemic complex of symptoms which cannot be readily 
confirmed at the present time by tests, and that diagnosis 
was confirmed primarily by time-related onset of symptoms.  

In September 1996 the RO denied the veteran's claim for 
service connection, and advised him to submit some evidence 
which would substantiate his claim.  The veteran appealed and 
responded that not one of the many physicians who had treated 
him over the years had ever inquired or mentioned the 
possibility of chronic elemental mercury poisoning as the 
source of his, in pertinent part, idiopathic cardiovascular, 
and neurologic abnormalities.  


The veteran contended that the relation between dental 
fillings and symptoms of toxicity had only come to light 
within the last two decades.  He contended that he placed 
thousands of mercury and silver fillings for two and one-half 
years, working in small, confined offices, resulting in 
exposure to copious mercury fumes on the walls, floors, and 
equipment.  He reported that he began developing classic 
symptoms of mercury poisoning one and one-half years after 
performing such work.  

He reported that medical and dental literature was currently 
replete with information concerning the effects of elemental 
mercury fumes.  He referred to an article by Dr. JWA who 
reportedly concluded that neurological abnormalities had been 
associated with mercury exposure that had occurred fifty 
years earlier (this article was later submitted and is 
discussed below).  He cited Dr. JWA as stating, "The effects 
of long-term trace metal exposure at levels below those 
associated with overt toxicity are unknown.  Evaluation is 
complicated because the onset of symptoms may be delayed for 
up to 30 years."  

In another treatise entitled "Environmental Neurology," the 
veteran reported that neurologic complications usually took 
the form of tremors and personality changes.  

In February 1997 a hearing before the RO was conducted.  The 
veteran generally contended that he was exposed to mercury 
poisoning while in the service and that he developed 
residuals directly related to that exposure.  Tr., p. 2.  As 
a dentist in the service the veteran's only reported 
responsibility was to place silver amalgam fillings, and he 
stated that he had placed thousands of such fillings.  Tr., 
pp. 2-3.  He reported that he did very few of these types of 
fillings in his dentistry practice after leaving the service.  
Tr., p. 7.  

The veteran reported that his skin would come into direct 
contact with the mercury when he was preparing the fillings.  
Tr., pp. 3-4.  He also contended that he was exposed to 
mercury fumes in his small office.  Tr., pp. 5-6.  




The veteran reported experiencing symptoms related to his 
mercury exposure within a few months after performing such 
work.  He reported that an idiopathic, lymphatic infection 
arose in his leg while he was in the service.  Tr., pp. 4-5.  
He also recalled developing an idiopathic colitis of a 
"rather strange nature."  Tr., p. 5.  

The veteran reported, in pertinent part, that he began to 
experience brief periods of faintness of weakness when 
playing tennis several years after separation from the 
service.  He reported that these episodes became more 
frequent.  He asserted that this was a neurological problem 
that caused him to have a heart block.  

The veteran contended that there was no pathology for this 
condition and that Thallium scans showed no underlying 
pathology.  He therefore contended that this illustrated that 
his heart block resulted from an enzyme deficiency which was 
known to be caused by mercury poison.  Tr., p. 8.  

The veteran acknowledged that no physician had ever 
considered mercury poisoning as the source of his problems; 
however, he indicated that this was more because of the lack 
of general medical knowledge about mercury poisoning at the 
time.  Tr., p. 10.  

The veteran contended that he had several neurological 
problems related to mercury poisoning, including vertigo, 
dizziness, tremors, cold hands and feet, peripheral 
neuropathy of the lower extremities, and eye symptoms.  Tr., 
pp. 10-11.  

During the hearing the veteran submitted a letter from Dr. 
AT.  Dr. AT noted that there had never been an explanation 
for his heart blocks but that he had thought they were 
vascular in origin.  He acknowledged that "[p]erhaps they are 
neural."  He went on to write his opinion that "it is very 
possible that [the veteran] could have a remote mercury 
toxicity" dating back to his military service.  




In April 1997 the veteran submitted a typewritten statement, 
as well as, in pertinent part, an excerpt of an article 
concerning neurological abnormalities associated with remote, 
occupational, elemental mercury exposure (the veteran later 
submitted the complete article, and it will therefore be 
discussed below), and a newspaper article concerning his 
claim.  In his letter the veteran reported a 51-year history 
of problems stemming from his mercury poisoning.  

The newspaper article, dated from August 1997, noted that the 
veteran had been afflicted by tremors for more than half a 
century, and that he believed such tremors originated with 
his exposure to mercury during World War II.  He contended 
that the exposure had cost him 51 years of costly medical 
problems, including tremors.  He noted that he could not have 
been exposed through his dental practice to mercury after 
service because he only performed two or three fillings per 
week using a safe capsule that would have minimized his 
exposure to mercury.  

The article cited to a 1983 study conducted by Dr. SAH as 
finding that the danger from mercury exposure for dentists 
was inhalation of its fumes, and secondly through direct 
contact with the skin.  

The veteran reported that he began experiencing symptoms 
after he returned to the United States and was stationed at 
Great Lakes Naval Station.  He reported noticing red streaks 
on his legs, and was later diagnosed with a lymphatic 
infection.  He reported being diagnosed a year later with 
colitis.  It was noted that colitis was considered a symptom 
of mercury exposure according to the 1983 study conducted by 
Dr. SAH.  

The veteran also contended that the mercury blocked nerves 
inside his heart, forcing him to need the implantation of two 
pacemakers.  He reported that he was still suffering from 
tremors.  

The veteran's primary physician, Dr. SM, was noted as 
reporting that the veteran's mercury exposure could have 
caused his current conditions, but also noted that it was 
very difficult to link a chronic medical condition to 
something that happened 40 years prior, as there were no 
major studies and very little literature to follow.  However, 
he concluded, "From what I have read it, (mercury exposure) 
is more likely than not a cause of his medical problems, but 
it is very debatable."  He continued, "It is hard to prove 
one way or the other...He's 79 and many patients I see in his 
same age group have similar problems."  

In September 1997 the veteran submitted a questionnaire 
completed by Dr. SM.  The document is dated from June 1997.  
Pursuant to the questionnaire, Dr. SM reported that he was 
the primary physician of the veteran, and was cognizant of 
his, in pertinent part, cardiovascular and neurological 
(including tremors) problems.  He reported being familiar 
with medical and dental literature concerning mercury 
toxicity among dentists, including the relationship of 
tremors to mercury poisoning.  

In light of this literature and the veteran's medical 
history, Dr. SM concluded that it was more likely than not 
that the veteran's tremors and "other disabilities" were 
related to his exposure to mercury fumes during World War II.  

On VA neurological examination in December 1998 the veteran 
reported a history of inservice mercury exposure.  He 
reported developing symptoms of tremor approximately 15 to 18 
years after leaving the service.  He also described some 
numbness and burning of his extremities over those years.  

On examination the veteran appeared to have no overt 
cognitive or language deficits for his age.  Cranial nerve 
exam showed the pupils to be equal, round, and reactive to 
light.  Extraocular movements were intact.  Motor examination 
showed full strength of the upper extremities and no evidence 
of foot drop.  Sensory examination appeared to be within 
normal limits.  Neuropathy was not detected, and 
Romberg testing was negative.  Cerebellar testing revealed an 
intention tremor.  There was no significant dysmetria or 
diadochokinesis.  There was a slight amount of ataxia, 
particularly with tandem gait.  Reflexes were symmetrical, 
and the veteran did not display classic Parkinsonism 
findings.  

The examiner ordered additional testing of the veteran and 
concluded that while a relationship between his problems and 
mercury exposure was possible, such an opinion was only 
speculation.  

Following this examination a nerve conduction velocity study 
was performed in December 1998.  This study was found to 
reveal mild, bilateral carpal tunnel syndrome and that, 
otherwise, there was no peripheral neuropathy.  

In a January 1999 addendum the December 1998 VA neurological 
examiner noted that the nerve conduction study revealed no 
evidence of neuropathy, and that a computerized tomography 
(CT) of the head revealed mild atrophy.  The examiner 
concluded that it would be difficult to clearly draw a 
conclusion between the mercury exposure and tremors.  A large 
portion of the remainder of the examiner's opinion is 
illegible; however, at the end of this portion, the examiner 
indicated that there could be a relationship.  

In January 1999 a VA heart examination was conducted.  During 
this evaluation the veteran reported his history of inservice 
work with mercury and fillings.  He reported developing 
lymphangitis of his leg and colitis.  He also reported a 
history of sick sinus syndrome (treated with a pacemaker), 
and a slight tremor over the years that had gradually become 
more noticeable.  He had no other specific symptoms.  

On examination there was a Grade I systolic murmur that 
increased to Grade II in the upright position.  There was a 
moderate tremor of his head and both upper extremities with 
minimal tremor of the lower extremities.  

It was noted that Parkinson disease had been excluded.  The 
final diagnoses were sick sinus syndrome (now pacemaker 
dependent), and a tremor of the head and upper extremities, 
etiology unknown.  


In March 1999 a VA examiner offered a medical opinion 
concerning the relationship of the veteran's symptoms to 
mercury exposure.  The examiner noted that the CT of the head 
revealed mild, nonspecific atrophy, and that it was clear 
that nerve conduction velocities, which would support a 
diagnosis of chronic mercury poisoning, were negative except 
for carpal tunnel syndrome, "which could not be linked to 
mercury exposure."  

The examiner opined that it was difficult to draw a definite 
connection between the mercury exposure and the veteran's 
intention tremor.  It was also determined that mercury 
poisoning could not be excluded as a cause of the veteran's 
neurologic presentation.  

In July 1999 the veteran submitted a written statement 
concerning his claim.  In general, he continued to claim that 
his symptoms were related to inservice mercury exposure.  
With respect to his tremors, he recalled being told by a 
friend 30 to 35 years prior that he had noticed a strange 
movement of the veteran's hand.  He reported that it was not 
until the late 1980s and early 1990s that he became 
subjectively aware of his tremors.  

Numerous documents were submitted with the above-mentioned 
statement.  In pertinent part, the veteran submitted a copy 
of a cardiolite test performed in February 1995 which showed 
a normal cardiolite myocardial perfusion examination, and no 
evidence of stress induced ischemia.  Also submitted was a 
February 1995 treadmill report which documented atrial 
fibrillation at rest during EKG testing.  The exercise test 
revealed no chest pain.  No comments regarding ischemia could 
be made due to the paced rhythm.  An April 1995 ECG was 
documented as revealing left ventricular hypertrophy with 
preservation of systolic function.  There also appeared to be 
a small to moderate posterior pericardial effusion present.  
The underlying rhythm was a paced rhythm.  

The veteran also submitted articles concerning the impact of 
mercury poisoning.  One, a September 1995 article from the 
Agency for Toxic Substances and Disease Registry, noted that 
the nervous system was sensitive to all forms of mercury, and 
that breathing metal vapors, or breathing or ingesting 
methylmercury caused the most harm.  It noted that exposure 
to high levels of metallic, inorganic, or organic mercury 
could permanently damage the brain, kidneys, and developing 
fetus.  Effects on the brain could result in various symptoms 
including tremors.  

The veteran also submitted an article titled, "Neurological 
Abnormalities Associated with Remote Occupational Elemental 
Mercury Exposure," which noted that occupational exposure to 
elemental mercury had been associated with neurological 
abnormalities.  It found that subjects who had elemental 
mercury exposure 20 to 35 years previously with urine mercury 
peak levels above 0.6 mg/L demonstrated significantly 
decreased strength, decreased coordination, increased tremor, 
decreased sensation, and increased prevalence of Babinski and 
snout reflexes.  It was also found that several neurological 
measures showed significant age-mercury interaction, 
suggesting that natural neuronal attrition may unmask prior 
exposure-related subclinical abnormalities.  

In this article it was noted that the effects of long-term 
trace metal exposure at levels below those associated with 
overt toxicity were unknown, and that evaluation was 
complicated because symptoms may be delayed for up to 30 
years.  It was noted that a relationship between cumulative 
mercury exposure and polyneuropathy had been established 
among dentists using mercury in the preparation of amalgam 
fillings.  

The veteran submitted an article concerning the toxic effects 
of mercury in anesthetized rats, particularly the 
cardiovascular system.  The article noted that several 
arrhythmias were induced such as extrasystoles, A-V blocks, 
brady- and tachyarrhythmias, and ventricular fibrillation, 
"without a clear relationship with Hg2+ concentrations."  It 
was concluded that the results suggested that mercury affects 
heart rate and atrioventricular conduction; has 
arrhythmogenic effects; decreases arterial blood pressure, 
and increases autonomic neurotransmitter activity.  

The veteran submitted another article from Dr. DEK entitled, 
"Hazards of Handling Mercury."  Dr. DEK, citing to a study by 
FOK, noted that silver amalgam was a safe material for use in 
human beings.  He noted FOK's conclusion that "there is 
little risk of mercury poisoning of the dentist or his aids, 
but warned of the possible hazard of mercury sensitization."  

Reports by LIG and JRD, TD, and AM were noted as agreeing 
that "there is no serious risk to the dental staff from the 
amounts of volatilized mercury encountered in the air of the 
dental office.  Nonetheless, it is important to bear in mind 
that there are many degrees of intoxication, and that the 
dentist and his office associates, if they handle mercury 
carelessly, are potential candidates for mercury poisoning."  

CJK was noted as reporting that chronic exposure to mercury 
may produce a sequence of symptoms including tremor.  It was 
noted that nervous symptoms, including tremor, appeared 
relatively early.  

The veteran submitted an online abstract from the Journal of 
the American College of Cardiology which discussed the 
possible pathogenic roll of myocardial trace elements in 
patients with various forms of cardiac failure.  The article 
noted that a large increase (greater than 10,000 times for 
mercury) of trace elements concentration had been observed in 
myocardial but not in muscular samples in all patients with 
idiopathic dilated cardiomyopathy, and that patients with 
secondary cardiac dysfunction had a mild increase (less than 
or equal to five times) of myocardial trace elements.  In 
particular, patients with idiopathic dilated cardiomyopathy 
mean mercury concentration that was 22,000 times higher than 
in control subjects.  It was concluded that the accumulation 
of some trace elements seemed to be a constant finding in 
idiopathic dilated cardiomyopathy but not in specific 
cardiomyopathies.  It was further opined that the mechanisms 
of the accumulation of trace elements and its consequence on 
myocyte structure and function needed to be further 
elucidated.  This study specifically excluded anyone with any 
history of occupational exposure to the trace elements 
discussed.  



The veteran cited to PZ as observing in 1958 that following 
cessation of mercury exposure, symptoms and signs of 
neurological impairment regress slowly in milder cases of 
poisoning affecting the nervous system, but that in more 
severe cases neurological impairment persists and may be 
exacerbated.  

Finally, the veteran submitted a May 1997 letter from Dr. SM.  
In this note, Dr. SM wrote that he had been treating the 
veteran since August 1995 with a past medical history of 
essential tremors with neuropathy conduction disturbances, 
dilative cardiomyopathy, and chronic atrial fibrillation.  
The veteran reported that his symptoms started a few months 
after his exposure and had progressively worsened.  

Based upon his review of literature concerning mercury 
exposure submitted by the veteran, and the possible 
correlation between mercury blood levels and hand steadiness, 
Dr. SM found that it was "certainly a possibility" that 
mercury exposure progressively could have caused some of the 
veteran's symptoms.  Dr. SM noted that this conclusion was 
strictly based on review of the medical articles.  

In November 2000 a VA examiner (Dr. NTA) provided a medical 
opinion.  The examiner reviewed the claims file.  The 
examiner noted that she was Board Certified in Internal 
Medicine and was the Environmental Physician for the Phoenix 
VA Medical Center (VAMC).  She noted having no official 
training in the concept of "remote elemental mercury 
toxicity."  As a result, she performed an "extensive 
literature search" and also discussed the topic with a local 
toxicologist, Dr. KW.  

Dr. NTA noted that the veteran's cardiovascular impairment 
included a history of second degree A-V block that progressed 
to complete heart block for which a pacemaker was inserted.  
He was also noted as having dilated cardiomyopathy and atrial 
fibrillation.  





Dr. NTA noted that the article from the Journal of the 
American College of Cardiology, documenting the presence of 
trace elements in patients with dilated cardiomyopathy, was 
based on a study that excluded anyone with any history of 
occupational exposure to such trace elements, "suggesting 
that these were findings in the general population."  

Dr. NTA also discussed the abstract concerning the impact of 
mercury on the cardiovascular system in anesthetized rats.  
Dr. NTA opined that it would be difficult to extrapolate from 
this data "any inference that similar effects would be caused 
from either chronic or remote mercury exposure."  

Dr. NTA discussed the various articles submitted by the 
veteran.  She noted that while some of these articles linked 
mercury poisoning to peripheral neuropathy, testing of the 
veteran did not document any peripheral neuropathy other than 
carpal tunnel syndrome.  She further noted that this disorder 
had never been related to mercury toxicity.  

With respect to tremors, Dr. NTA noted that it was the most 
common neurologic disorder, affecting possibly 10 million 
people in the United States.  Thus, while literature might 
support a link between the veteran's tremors and previous 
exposure to mercury, "it cannot be concluded that this is not 
chance related or due to other factors, since the prevalence 
is so high in the general population, with no history of 
occupational exposure to mercury."  

Citing to the article, "Occupational Exposure to Mercury in 
Dentistry and Dentist Mortality," which found that there is 
no reduction in the life expectancy of practicing dentists 
nor any specific or disproportionate rates of disease 
associated with high mercury exposure, Dr. NTA concluded that 
no causal relationship could be found that would suggest that 
the veteran's cardiovascular and neurological disabilities 
are other than are present in the general population.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for arteriosclerosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  That is, he was provided with notice of the laws and 
regulations pertaining to service connection and was provided 
with a rationale by the RO explaining why the evidence was 
insufficient to allow for a favorable determination.  
Furthermore, the RO provided the veteran with notice of the 
VCAA and considered his claim in light of this new law in the 
February 2002 Supplemental Statement of the Case (SSOC).  
Therefore, he has also been provided with notice of the VCAA.  
In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  Service medical records 
are on file.  

In his February 1996 claim the veteran reported treatment at 
the Billings Hospital at the University of Chicago, the 
Michael Reese Memorial Hospital, and Rush Presbyterian-St. 
Luke's Hospital.  



Records from St. Luke's Hospital were obtained.  The Michael 
Reese Hospital and Billings Hospital reported that they did 
not have records pertaining to the veteran.  In subsequent 
rating determinations, including the Statement of the Case, 
the RO notified the veteran of the evidence it had received.  

The RO also notified the veteran that it had received replies 
from Michael Reese Hospital and Billings Hospital, but only 
listed the evidence it had obtained from St. Luke's Hospital.  
The veteran was therefore placed on notice that records from 
the Michael Reese Hospital and the Billings Hospital were not 
obtained (the Board notes that records from Dr. DL that were 
subsequently received contained records from the Michael 
Reese Hospital).  38 U.S.C.A. § 5103A(a), (b) (West Supp. 
2001).  

The veteran has submitted statements from his primary care 
physician, Dr. SM.  The file does not contain actual 
treatment records from Dr. SM.  However, the Board finds that 
the duty to assist does not attach to obtaining such records 
because the veteran has not authorized their release.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)(ii).  

The veteran did not authorize such release in spite of being 
advised in November 1998, pursuant to the Board's November 
1998 remand, to identify medical records pertinent to his 
claim (he was also provided with VA Forms 21-4142 to 
authorize the release of such records), and in spite of being 
placed on notice through the various rating determinations 
issued during the appeal that such evidence was not on file 
and being considered.  Moreover, the veteran responded to the 
November 1998 notice (issued pursuant to the Board's remand) 
in a December 1998 letter that "[m]y health care records, 
providers, etc., since my discharge are already part of my VA 
file."  Therefore, the Board finds that the duty to assist 
does not require that treatment records from Dr. SM be 
obtained.  Id; Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Board finds that there is ample medical and 
other evidence of record on which to decide the issues on 
appeal.  Multiple VA examinations have been conducted that 
specifically address the issue of the relationship of the 
veteran's cardiovascular and neurological disabilities to 
service.  Furthermore, the veteran has submitted medical 
opinions from private sources on this issue as well.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

In this regard, the Board notes that the RO attempted to 
schedule a VA examination in accordance with the Board's 
November 1998 remand instructions.  In this remand, the Board 
instructed the RO to schedule a VA examination to be 
conducted by a board-certified specialist in internal 
medicine familiar with remote elemental mercury poisoning.  

A VA neurological examination was conducted in December 1998; 
however, the veteran contended that this examination was not 
conducted by an examiner as was requested by the Board.  

It was also noted by the RO that an internal medical examiner 
had never been requested.  In September 2000 the RO notified 
the veteran that he was being scheduled for a VA examination 
pertaining to his alleged mercury poisoning.  

However, based on comments in the record from the veteran 
concerning the difficulty of his traveling to such 
examinations, and because complete physical examinations had 
already been performed, it was determined that a VA medical 
opinion would be obtained instead.  

The VA medical opinion was completed in November 2000.  
Pursuant to the Board's November 1998 remand, the opinion was 
provided by a physician Board Certified in Internal Medicine.  
While she was not initially familiar with remote mercury 
poisoning, as was requested by the Board, the VA examiner 
noted that she had performed exhaustive research of the 
subject and consulted with a toxicologist on the matter prior 
to rendering her opinion.  

The Board is satisfied that these efforts allowed the 
examiner to become familiar with remote elemental mercury 
poisoning prior to rendering an opinion, and therefore meets 
the requirements of the Board's November 1998 remand.  

While an examination was not performed, as was requested by 
the Board, the Board finds this to be harmless error since 
thorough physical examinations have already been conducted 
establishing the current nature of his disabilities, and 
because the November 2000 VA medical opinion specifically 
addressed the questions posed in the Board's November 1998 
remand.  Therefore, the Board finds this medical opinion to 
be sufficient.  Stegall v. West, 11 Vet. App. 268 (1998); 
Bernard, supra.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Service Connection: Cardiovascular and Neurological Residuals

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).




In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims of service connection for 
cardiovascular and neurological residuals of remote elemental 
mercury poisoning.  


Cardiovascular Residuals

The veteran has been diagnosed with the following 
cardiovascular impairments: arteriosclerotic heart disease, 
A-V heart block controlled by pacemaker, dilated 
cardiomyopathy, and atrial fibrillation.  



The veteran has linked his cardiovascular symptoms to 
inservice mercury poisoning.  He has contended that his 
cardiovascular problems had a neurological origin that was 
caused be mercury poisoning, and that such an etiology is 
supported by the fact that no underlying pathology has been 
found as the cause of his heart block.  He contended 
elsewhere that the mercury blocked nerves inside his heart, 
forcing him to have pacemakers implanted.  

In addition, the veteran's primary physician, Dr. SM has 
opined that it is more likely than not that the veteran's 
tremors and other symptoms were related to his inservice 
exposure to mercury fumes.  Dr. AT wrote that the veteran's 
heart blocks perhaps could be neural in origin, and that it 
was also very possible that he could have a remote mercury 
toxicity dating back to his military service.  

Finally, the veteran has submitted two treatises relevant to 
his cardiovascular claim that discuss a possible relationship 
between cardiovascular problems and the presence of mercury 
and/or other trace elements in the blood.  

The Board finds that the probative value of the above 
evidence is weakened on multiple fronts.  

The veteran is competent to provide an opinion as to the 
etiology of his cardiovascular symptoms as he is a dentist.  
However, his contention that such symptoms are neurological 
in origin (and therefore stemming from mercury exposure) are 
not supported by the evidence.  

While Dr. AT noted that the veteran's heart blocks might 
perhaps be neural in origin, he also voiced his opinion that 
he had thought they were vascular in nature.  Furthermore, 
while the etiology of the A-V blocks was found to be 
undetermined in February 1982, it was opined it was probably 
due to primary fibrosis of the Lenegre-Lev type.  Such 
opinions undercut the veteran's opinion that his 
cardiovascular disability is neurological in origin.  
Furthermore, while Dr. AT acknowledged the possibility that 
the veteran was exposed to mercury in service, he did not 
actually link his cardiovascular problem to such exposure.  

While Dr. SM indicated a link between the veteran's 
cardiovascular disability and mercury exposure in service, he 
did not link a specific cardiovascular disorder to such 
exposure.  The only specific disability he mentioned as being 
more likely than not related to service was the veteran's 
tremors.  

Furthermore, in the September 1997 news article, while Dr. SM 
noted that it was more likely than not that mercury exposure 
was the cause of the veteran's medical problems, he also 
noted that this issue was "very debatable."  He also stated 
that it was hard to prove one way or the other and that many 
patients in his age group demonstrated similar problems.  
Therefore, the Board finds the probative value of Dr. SM's 
opinion to be significantly reduced due to the lack of a 
specific reference to his cardiovascular disability in making 
the link, and due to the apparent equivocation of his opinion 
as a whole.  

With respect to the treatises, the probative value of the 
article from the Journal of the American College of 
Cardiology, which referred to high quantities of mercury 
being found in subjects with dilated cardiomyopathy, is 
weakened by virtue of the fact, as noted by the November 2000 
VA examiner, that the study specifically excluded anyone with 
any history of occupational exposure to trace elements, 
either past or present, suggesting, according to the November 
2000 VA examiner, "that these were findings in the general 
population."  

The probative value of the second article (the online 
abstract) is reduced because this study pertained to the 
testing of cardiovascular effects on rats from mercury 
exposure.  As was determined by the November 2000 VA 
examiner, "[i]t would be difficult to extrapolate from this 
data any inference that similar effects would be caused from 
either chronic or remote mercury exposure."  

Finally, while the veteran, as a dentist, is considered 
competent to provide an opinion as to the etiology of his 
disorders, the Board finds the probative value of his 
opinions to be reduced by his self-interest in prevailing on 
his claims.  See Pond, Cartright, supra.  

In light of the above, and for reasons that will be discussed 
below, the Board attaches greater probative weight to Dr. 
NTA's opinion that no causal relationship between the 
veteran's cardiovascular disability and mercury exposure 
could be established.  Dr. NTA's opinion is entitled to 
greater probative weight because she specifically evaluated 
and discussed the pertinent evidence of record in making her 
conclusion.  In particular, she was able to evaluate the 
entire claims folder (as is evidenced by her statement in 
this regard and by her specific discussion of such evidence).  

Furthermore, she specifically cited to a medical treatise in 
support of her conclusion.  She is Board Certified in 
Internal Medicine, an Environmental Physician, and stated 
that she performed an exhaustive research of remote elemental 
mercury poisoning.  She also consulted with a toxicologist on 
the issue.  Finally, her opinion is not equivocal like Dr. 
SM's opinion (when considered in light of his other 
statements), and she does not have a personal stake in the 
outcome of the claim, as is the case with the veteran.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it 
is not error for the Board to favor opinion of one competent 
medical expert over that of another when the Board gives 
adequate statement of reasons and bases).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of service 
connection for cardiovascular residuals of remote, elemental 
mercury poisoning.  Gilbert, supra.  


Neurological Residuals

The current neurological impairments include bilateral carpal 
tunnel syndrome and intention tremors.  The veteran has 
previously been diagnosed generally with peripheral 
neuropathy; however, no other peripheral neuropathy was found 
during the December 1998 nerve conduction velocity study.  

This much was noted in a January 1999 addendum to the 
December 1998 VA neurological examination, and by the March 
1999 and November 2000 VA examiners.  

As noted above, the veteran's diagnosed neurological 
disabilities are bilateral carpal tunnel syndrome and 
tremors.  

There are no specific medical opinions linking the carpal 
tunnel syndrome to remote mercury poisoning or to service in 
general.  In fact, the only competent evidence appears to be 
against the veteran's claim.  The March 1999 VA examiner 
concluded that the carpal tunnel syndrome could not be linked 
to mercury exposure, and the November 2000 VA examiner also 
concluded that carpal tunnel syndrome had never been related 
to mercury toxicity.  

The veteran has generally linked his neurological problems to 
his mercury exposure.  He has not specifically linked the 
mercury exposure to carpal tunnel syndrome.  Nonetheless, 
even presuming that he has opined such a link, the Board 
finds its probative value to be significantly weakened by his 
personal stake in the outcome of this decision.  Therefore, 
the probative value of the March 1999 and November 2000 VA 
opinions are entitled to greater probative weight.  See Pond, 
Cartright, Owens, supra.  

The March 1999 and November 2000 VA opinions are also 
entitled to greater probative weight than the March 1996 VA 
alimentary examiner's conclusion that it was possible that 
peripheral neuropathy was secondary to mercury exposure, 
because the VA alimentary examiner's opinion is more 
equivocal through the use of the word "possible," and 
because, with the exception of carpal tunnel syndrome, 
peripheral neuropathy was subsequently ruled out as a 
diagnosis.  Further, the March 1999 and November 2000 VA 
examiners provided a specific opinion with respect to the 
carpal tunnel syndrome and its relationship to mercury 
exposure.  

Hence, a preponderance of the evidence is against the claim 
of entitlement to service connection for carpal tunnel 
syndrome, including as secondary to remote elemental mercury 
exposure in the service.  See Owens, supra.

With respect to tremors, three medical opinions link the 
tremors to inservice mercury exposure.  First, the veteran, a 
dentist, has claimed that his tremors are the result of his 
exposure to mercury through his work as a dentist in 
preparing amalgam fillings.  Second, the April 1996 VA 
hematologic examiner concluded that it would be logical to 
link the veteran's tremor and neuropathic symptoms as being 
related to remote elemental mercury poisoning, if it were 
accepted that such poisoning occurred.  Third, the veteran's 
primary physician, Dr. SM has opined that it is more likely 
than not that the veteran's tremors and other symptoms were 
related to his inservice exposure to mercury fumes.  

On the other hand, the November 2000 VA examiner (Dr. NTA) 
indicated that no causal relationship could be found between 
the veteran's neurological disabilities and remote mercury 
poisoning.  

The Board finds that the November 2000 VA examiner's opinion 
has greater probative weight than the three medical opinions, 
even considering them as a whole.  

As noted above, the probative weight of the veteran's opinion 
is weakened by his personal stake in the outcome of this 
case.  See Pond, Cartright, supra.  In addition, the 
probative value of his statements concerning the tremors are 
further weakened by the inconsistency with which he has 
reported the beginnings of such symptoms.  

For example, on VA heart examination in March 1996 the 
veteran reported that his tremors began as a slight hand 
tremor six or seven years prior to the examination.  Yet, 
according to the September 1997 newspaper article, the 
veteran was documented as reporting that he had been 
experiencing tremors for 51 years.  During the December 1998 
VA neurological examination the veteran reported that his 
symptoms of tremor had begun 15 to 18 years after he got out 
of the service.  

In July 1999 the veteran reported being told by a friend 30 
to 35 years prior of a slight hand tremor, but that he had 
only himself become aware of such tremors in the late 1980s 
and early 1990s.  Such inconsistencies further undermine the 
credibility of the veteran's statements concerning the origin 
of his tremor symptoms.  

As noted above, while Dr. SM concluded that it was more 
likely than not that the tremors resulted from inservice 
mercury exposure he has also noted that this issue was "very 
debatable."  He also stated that it was hard to prove one way 
or the other and that many patients in his age group 
demonstrated similar problems.  Therefore, the probative 
value of Dr. SM's opinion is weakened because it is more 
equivocal than the November 2000 VA examiner's opinion.  It 
is further weakened by Dr. SM's admittedly basing his opinion 
strictly and only on articles provided to him by the veteran, 
who, as was established above, has a personal stake in the 
outcome of this decision.  On the other hand, the November 
2000 VA examiner consulted with not only the treatises 
submitted by the veteran, but also conducted thorough 
research on her own, and consulted with a toxicologist on the 
issue.  

For similar reasons, the opinion of the April 1996 VA 
hematologic examiner is entitled to less probative weight, as 
the November 2000 VA examiner documented more exhaustive 
research of the issue in rendering her conclusion.  While the 
April 1996 VA hematologic examiner performed research of 
literature, the examiner acknowledged that many of these 
articles were not written in English, were not translated in 
their entirety, were not summarized, and were rather 
truncated.  The April 1996 VA examiner admitted not being 
able to "educate myself enough on this issue in order to form 
an opinion as to whether it is a valid disease entity or 
not."  

To the contrary, the November 2000 VA examiner documented her 
ability to research literature on the issue of mercury 
poisoning and cited to one such report in her opinion.  She 
also consulted with a toxicologist on the issue, and had the 
benefit of reviewing not only her own research, but the 
evidence submitted by the veteran in the claims file as well.  

In addition, the November 2000 VA examiner's opinion is of 
greater probative weight because she has supplied a specific 
rationale for her conclusion, namely, that tremors are a 
common symptom among those in the general population with no 
history of mercury exposure, and indicated that there was no 
evidence suggesting that the veteran's neurological 
disability was anything more than that.  

Because of the weakened probative weight of all the opinions 
linking the tremors to mercury exposure, and the relative 
probative strength of the medical opinion against such a 
link, the Board finds that the November 2000 VA examiner's 
opinion finding that no such link could be established is of 
greater probative weight than the medical opinions finding 
such a link.  Owens, supra.  

The Board further finds that the treatises submitted by the 
veteran do not alter the Board's finding, and they are not 
sufficient to place the claim in equipoise.  In fact, some of 
the treatises lend support to the November 2000 VA examiner's 
conclusion.  

In general, the medical treatises submitted by the veteran 
document neurologic side effects caused by chronic or remote 
mercury poisoning, including tremors.  

More specifically, the September 1995 Agency for Toxic 
Substances and Disease Registry article documented increased 
tremor in subjects who had elemental mercury exposure 25 to 
30 years previously.  Another article ("Neurological 
Abnormalities Associated with Remote Occupational Elemental 
Mercury Exposure") noted that onset of symptoms could be 
delayed for up to 30 years.  The veteran has cited to other 
articles for the proposition that neurological symptoms can 
arise after the cessation of mercury exposure.  

On the other hand, in "Hazards of Handling Mercury," while it 
was noted that mercury poisoning could cause tremors, several 
sources were cited as agreeing that there is no serious risk 
to the dental staff from the amounts of volatilized mercury 
encountered in the air of the dental office.  It was also 
noted that there was little risk of mercury poisoning of the 
dentist or his aids.  

Furthermore, it was noted in the "Hazards of Handling 
Mercury" that symptoms of tremor associated with chronic 
exposure to mercury "appear relatively early."  In this case, 
there is no record of the veteran complaining of tremors in 
service, and there is no record that he complained of tremors 
until years after his discharge from service.  This lends 
support to the November 2000 VA examiner's conclusion that no 
causal relationship between the tremors and mercury exposure 
could be made.  

Thus, while these articles document that tremors can result 
from mercury poisoning, it was also documented in an article 
specifically concerning dental work with mercury that there 
is no serious risk of mercury poisoning to dental staff 
absent carelessness, and that tremors associated with chronic 
mercury exposure appeared relatively early.  The veteran has 
never claimed that he was careless in his handling of 
mercury, and, as noted above, the evidence does not document 
tremors until years after the veteran's discharge from 
service.  

In light of the above, the Board finds that a preponderance 
of the evidence is against the claim of service connection 
for cardiovascular and neurological residuals of remote 
elemental mercury poisoning.  

In reaching this determination, the Board has considered the 
December 1998 VA examiner's opinion, the January 1999 
addendum, and the March 1999 VA medical opinions.  After a 
careful review of these findings, the Board concludes that 
they do not provide probative support either in favor or 
against the veteran's claim.  

The December 1998 VA examiner's opinion and the January 1999 
addendum are too equivocal to be of any probative value in 
this case, because they fail to provide an opinion one way or 
the other as to the relationship of the mercury poisoning to 
the veteran's current neurological disabilities.  The 
December 1998 opinion merely found that to offer such an 
opinion would be speculation.  The January 1999 addendum 
noted that a link could not clearly be made but indicated 
that "they could be related."  Such an opinion effectively 
canceled itself out.  Similarly, the March 1999 VA examiner 
concluded that a link between mercury exposure and the 
veteran's intention tremor could neither be made nor 
excluded.  

Because these examiners were unable to provide an opinion one 
way or the other as to the relationship of the veteran's 
neurological symptoms to inservice mercury exposure, they are 
entitled to no probative weight and are considered non-
evidence.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for neurological residuals of remote 
elemental mercury poisoning.  Gilbert, supra.  


ORDER

The claim of service connection for gastrointestinal 
residuals of remote elemental mercury poisoning is dismissed.  

Entitlement to service connection for cardiovascular and 
neurological residuals of remote elemental mercury poisoning 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

